

	

		II

		109th CONGRESS

		1st Session

		S. 1132

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Coleman (for

			 himself, Ms. Landrieu,

			 Mr. DeWine, Ms.

			 Snowe, Mr. Cochran,

			 Mr. Vitter, Mr.

			 Bayh, and Mr. Smith)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act, the Employee

		  Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986

		  to require that group and individual health insurance coverage and group health

		  plans provide coverage for treatment of a minor child’s congenital or

		  developmental deformity or disorder due to trauma, infection, tumor, or

		  disease.

	

	

		1.Short titleThis Act may be cited as the

			 Treatment of Children’s Deformities

			 Act of 2005.

		2.Coverage of

			 minor child’s congenital or developmental deformity or disorder

			(a)Group health

			 plans

				(1)Public Health Service Act amendments

					(A)In

			 generalSubpart 2 of part A of title XXVII of the

			 Public Health Service Act

			 (42 U.S.C.

			 300gg–4 et seq.) is amended by adding at the end the

			 following:

						

							2707.Standards

				relating to benefits for minor child’s congenital or developmental deformity or

				disorder

								(a)Requirements

				for reconstructive surgery

									(1)In

				generalA group health plan, and a health insurance issuer

				offering group health insurance coverage, that provides coverage for surgical

				benefits shall provide coverage for outpatient and inpatient diagnosis and

				treatment of a minor child’s congenital or developmental deformity, disease, or

				injury. A minor child shall include any individual through 21 years of

				age.

									(2)RequirementsAny

				coverage provided under paragraph (1) shall be subject to pre-authorization or

				pre-certification as required by the plan or issuer, and such coverage shall

				include any surgical treatment which, in the opinion of the treating physician,

				is medically necessary to approximate a normal appearance.

									(3)Treatment

				defined

										(A)In

				generalIn this section, the term treatment includes

				reconstructive surgical procedures (procedures that are generally performed to

				improve function, but may also be performed to approximate a normal appearance)

				that are performed on abnormal structures of the body caused by congenital

				defects, developmental abnormalities, trauma, infection, tumors, or disease,

				including—

											(i)procedures that

				do not materially affect the function of the body part being treated;

				and

											(ii)procedures for

				secondary conditions and follow-up treatment.

											(B)ExceptionSuch

				term does not include cosmetic surgery performed to reshape normal structures

				of the body to improve appearance or self-esteem.

										(b)NoticeA

				group health plan under this part shall comply with the notice requirement

				under section 714(b) of the Employee Retirement

				Income Security Act of 1974 with respect to the requirements of this

				section as if such section applied to such

				plan.

								.

					(B)Conforming

			 amendmentSection 2723(c) of the

			 Public Health Service Act

			 (42 U.S.C.

			 300gg–23(c)) is amended by striking section 2704

			 and inserting sections 2704 and 2707.

					(2)ERISA

			 amendments

					(A)In

			 generalSubpart B of part 7 of subtitle B of title I of the

			 Employee Retirement Income Security Act of

			 1974 (29

			 U.S.C. 1185 et seq.) is amended by adding at the end the

			 following:

						

							714.Standards

				relating to benefits for minor child’s congenital or developmental deformity or

				disorder

								(a)Requirements

				for reconstructive surgery

									(1)In

				generalA group health plan, and a health insurance issuer

				offering group health insurance coverage, that provides coverage for surgical

				benefits shall provide coverage for outpatient and inpatient diagnosis and

				treatment of a minor child’s congenital or developmental deformity, disease, or

				injury. A minor child shall include any individual through 21 years of

				age.

									(2)RequirementsAny

				coverage provided under paragraph (1) shall be subject to pre-authorization or

				pre-certification as required by the plan or issuer, and such coverage shall

				include any surgical treatment which, in the opinion of the treating physician,

				is medically necessary to approximate a normal appearance.

									(3)Treatment

				defined

										(A)In

				generalIn this section, the term treatment includes

				reconstructive surgical procedures (procedures that are generally performed to

				improve function, but may also be performed to approximate a normal appearance)

				that are performed on abnormal structures of the body caused by congenital

				defects, developmental abnormalities, trauma, infection, tumors, or disease,

				including—

											(i)procedures that

				do not materially affect the function of the body part being treated;

				and

											(ii)procedures for

				secondary conditions and follow-up treatment.

											(B)ExceptionSuch

				term does not include cosmetic surgery performed to reshape normal structures

				of the body to improve appearance or self-esteem.

										(b)Notice under

				group health planThe imposition of the requirements of this

				section shall be treated as a material modification in the terms of the plan

				described in section 102(a)(1), for purposes of assuring notice of such

				requirements under the plan; except that the summary description required to be

				provided under the last sentence of section 104(b)(1) with respect to such

				modification shall be provided by not later than 60 days after the first day of

				the first plan year in which such requirements

				apply.

								.

					(B)Conforming

			 amendments

						(i)Section 731(c) of

			 the Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1191(c)) is amended by

			 striking section 711 and inserting sections 711 and

			 714.

						(ii)Section 732(a) of

			 the Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1191a(a)) is amended

			 by striking section 711 and inserting sections 711 and

			 714.

						(iii)The table of

			 contents in section

			 1 of the Employee Retirement

			 Income Security Act of 1974 is amended by inserting after the item

			 relating to section 713 the following:

							

								

									Sec. 714. Standards relating to benefits

				for minor child’s congenital or developmental deformity or

				disorder

								

								.

						(3)Internal

			 Revenue Code amendmentsSubchapter B of chapter 100 of the

			 Internal Revenue Code of 1986 is amended—

					(A)in the table of

			 sections, by inserting after the item relating to section 9812 the

			 following:

						

							

								Sec. 9813. Standards relating to benefits

				for minor child’s congenital or developmental deformity or

				disorder

							

							;

				  

						and(B)by inserting

			 after section 9812 the following:

						

							9813.Standards

				relating to benefits for minor child’s congenital or developmental deformity or

				disorder

								(a)Requirements

				for reconstructive surgery

									(1)In

				generalA group health plan, and a health insurance issuer

				offering group health insurance coverage, that provides coverage for surgical

				benefits shall provide coverage for outpatient and inpatient diagnosis and

				treatment of a minor child’s congenital or developmental deformity, disease, or

				injury. A minor child shall include any individual through 21 years of

				age.

									(2)RequirementsAny

				coverage provided under paragraph (1) shall be subject to pre-authorization or

				pre-certification as required by the plan or issuer, and such coverage shall

				include any surgical treatment which, in the opinion of the treating physician,

				is medically necessary to approximate a normal appearance.

									(3)Treatment

				defined

										(A)In

				generalIn this section, the term treatment includes

				reconstructive surgical procedures (procedures that are generally performed to

				improve function, but may also be performed to approximate a normal appearance)

				that are performed on abnormal structures of the body caused by congenital

				defects, developmental abnormalities, trauma, infection, tumors, or disease,

				including—

											(i)procedures that

				do not materially affect the function of the body part being treated;

				and

											(ii)procedures for

				secondary conditions and follow-up treatment.

											(B)ExceptionSuch

				term does not include cosmetic surgery performed to reshape normal structures

				of the body to improve appearance or

				self-esteem.

										.

					(b)Individual

			 health insurance

				(1)In

			 generalPart B of title XXVII of the

			 Public Health Service Act is amended

			 by inserting after section 2752 the following:

					

						2753.Standards

				relating to benefits for minor child’s congenital or developmental deformity or

				disorder

							(a)Requirements

				for reconstructive surgery

								(1)In

				generalA group health plan, and a health insurance issuer

				offering group health insurance coverage, that provides coverage for surgical

				benefits shall provide coverage for outpatient and inpatient diagnosis and

				treatment of a minor child’s congenital or developmental deformity, disease, or

				injury. A minor child shall include any individual through 21 years of

				age.

								(2)RequirementsAny

				coverage provided under paragraph (1) shall be subject to pre-authorization or

				pre-certification as required by the plan or issuer, and such coverage shall

				include any surgical treatment which, in the opinion of the treating physician,

				is medically necessary to approximate a normal appearance.

								(3)Treatment

				defined

									(A)In

				generalIn this section, the term treatment includes

				reconstructive surgical procedures (procedures that are generally performed to

				improve function, but may also be performed to approximate a normal appearance)

				that are performed on abnormal structures of the body caused by congenital

				defects, developmental abnormalities, trauma, infection, tumors, or disease,

				including—

										(i)procedures that

				do not materially affect the function of the body part being treated;

				and

										(ii)procedures for

				secondary conditions and follow-up treatment.

										(B)ExceptionSuch

				term does not include cosmetic surgery performed to reshape normal structures

				of the body to improve appearance or self-esteem.

									(b)NoticeA

				health insurance issuer under this part shall comply with the notice

				requirement under section 714(b) of the Employee Retirement Income Security Act of

				1974 with respect to the requirements referred to in subsection (a)

				as if such section applied to such issuer and such issuer were a group health

				plan.

							.

				(2)Conforming

			 amendmentSection 2762(b)(2) of the

			 Public Health Service Act

			 (42 U.S.C.

			 300gg–62(b)(2)) is amended by striking section

			 2751 and inserting sections 2751 and 2753.

				(c)Effective

			 dates

				(1)Group health

			 coverageThe amendments made by subsection (a) shall apply with

			 respect to group health plans for plan years beginning on or after January 1,

			 2006.

				(2)Individual

			 health coverageThe amendment made by subsection (b) shall apply

			 with respect to health insurance coverage offered, sold, issued, renewed, in

			 effect, or operated in the individual market on or after such date.

				(d)Coordinated

			 regulationsSection 104(1) of Health Insurance Portability and Accountability Act of

			 1996 (42 U.S.C. 300gg–92 note)

			 is amended by striking this subtitle (and the amendments made by this

			 subtitle and section 401) and inserting the provisions of part 7

			 of subtitle B of title I of the Employee

			 Retirement Income Security Act of 1974, the provisions of parts A

			 and C of title XXVII of the Public Health

			 Service Act, and chapter 100 of the Internal Revenue Code of

			 1986.

			

